DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26-28, 31, 33-38, 41, 43-48, 51, 53, 54, 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Meisho et al. (U.S. 2010/0109360, hereafter referred to as Meisho) in view of Kapadia et al. (U.S. 2020/0261176, hereafter referred to as Kapadia).
Regarding claims 26, 28, 33, 36, 38, 43, 46 and 48, Meisho teaches a programmable motion system for grasping and moving objects, said programmable motion system comprising an end effector coupled to the programmable motion system (see para. 0010, ‘the robotic arm A is operated by the driving unit 23 according to a predetermined program input from the control unit 24’) and a movement detection system 170 for detecting movement of the end effector 
However Meisho does not explicitly teach wherein the detection of movement is with respect to the programmable motion system in at least two degrees of freedom.
Kapadia teaches a similar device comprising an end effector which drives three primary motion outputs including pitch, yaw, and jaw motion (see para. 0010, ‘By comparison to a more traditional end effectors including three closed loop connector members, each of which are positioned for effectuating one of the three outputs (pitch, yaw, and grasp), respectively, the differential drive embodiment is simplified in that it only requires two open looped connector members (four ends) to drive the three outputs (pitch, yaw, and grasp)..In addition, the open looped connector members enable active monitoring, for example, with the sensors, of output loads, such as grasping force, torque around the pitch axis, and torque around the yaw axis’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Meisho with the teachings of Kapadia in order to provide efficient effector monitoring.
Regarding claim 31, 41 and 51, Meish further teaches wherein the movement detection system includes at least three movement detectors (see figure 3).
Regarding claims 33, 43 and 53, Meisho further teaches wherein the movement detection system includes a magnetic field sensor (see para. 0048, 0049).
Regarding claims 35, 45 and 57, Meisho further teaches wherein the movement detection system detects any movement of the end effector with respect to the programmable motion system during movement of the object (see para. 0049, ‘when the distances between the permanent magnet and the Hall elements change, the density of magnetic flux flowing into the Hall elements changes, whereby the displacement amount of the driving mechanism 120 relative to the gripping device housing 140 can be detected’).
	Regarding claim 27, 37 and 47, Meisho further teaches wherein the programmable motion system includes an articulated arm (see figure 4).
	Regarding claim 56, Meisho does not explicitly teach wherein the method further includes adjusting a grasp position of the end effector on the object.
Kapadia teaches a similar device comprising an end effector with fingers 120 which adjust a grasp position (see para. 0052, ‘end effector 100 can include a jaw assembly 120 connected to a wrist assembly 110 and one or more connector members 26 for moving (e.g. pivoting/articulating/rotating/opening/closing) jaw assembly 120 about/relative to longitudinal axes such as long axes "X1-X1" and/or "X2-X2" and/or about/relative to pivot axes such as pivot axes "A-A" and/or "B-B’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Meisho with the teachings of Kapadia in order to accommodate different sized objects.
Regarding claims 34, 44, and 54, Meisho further teaches wherein the movement detection system includes an attachment band 130 around a portion of the end effector.

	
Claims 29, 39 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Meisho in view of Kapadia and further in view of Yae (U.S. 5,764,013)
Meisho as modified by Kapadia does not explicitly teach wherein the end effector is coupled to a vacuum source.
Yae teaches a similar device (see figure 2) wherein an end effector 16 is coupled to a vacuum source 31.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Meisho as modified by Kapadia with the teachings of Yae in order to provide suction for the end effector.

Claims 30, 40 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Meisho in view of Kapadia and further in view of Naderer et al. (U.S. 2014/0005831, hereafter referred to as Naderer).
Meisho as modified by Kapadia does not explicitly teach wherein the end effector includes a tubular or conical bellows.
Naderer teaches a similar device (see figure 1) comprising a handling apparatus 30 which includes tubular bellows 34.
.

Allowable Subject Matter
Claims 32, 42, 52 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL E WILLIAMS/Examiner, Art Unit 2855